Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The present invention is directed toward a neural network processor utilizing multiple processing element slices comprising their own registers and circuits to perform convolutional neural network operations.  A controller of the processor loads input data from a register file to the registers of the processing slices based on a subsampling rate between the input data and the convolution output data.  The closest prior arts of record are Lavigueur (US 2017/0236053), Barry (US 2004/0093484), and Poklemba (US 2011/0216853).
Lavigueuer and Barry, taken in combination, teach a neural network processor utilizing multiple processing element slices comprising their own registers and circuits to perform convolutional neural network operations and comprising a controller that loads input data from a register file to the registers of the processing slices.  However, Lavigueuer and Barry fail to teach the controller loading the input data based on a subsampling rate between the input data and the convolution output data.
Poklemba teaches a processor that provides input samples for convolution operations based on an output sample rate.  However, Poklemba also fails to teach the subsampling rate being between input and output data of a convolutional neural network.
Therefore, the references, when taken alone or in combination, do not teach a controller configured to load input data to processing slices that implement a neural network based on a subsampling rate between input and output data of the convolutional neural network in combination with each of the other elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182